Exhibit ROGERS COMMUNICATIONS INC. ANNUAL INFORMATION FORM (for the fiscal year ended December 31, 2007) March 4, 2008 ROGERS COMMUNICATIONS INC. ANNUAL INFORMATION FORM INDEX The following is an index of the Annual Information Form of Rogers Communications Inc. (“RCI”) referencing the requirements of Form 51-102F2 of the Canadian Securities Administrators. Certain parts of this Annual Information Form are contained in RCI’s Management’s Discussion and Analysis for the fiscal year ended December 31, 2007, and RCI’s 2007 Annual Audited Consolidated Financial Statements, each of which is filed on SEDAR at www.sedar.com and incorporated herein by reference as noted below. Page reference / incorporated by reference from Annual Information Form 2007 MD&A Item 1— Cover Page p. 1 Item 2— Index p. 2 Item 3— Corporate Structure 3.1— Name and Incorporation p. 3 3.2— Intercorporate Relationships pgs. 3-5 Item 4— General Development of the Business 4.1— Three Year History pgs. 6-9 4.2— Significant Acquisitions p. 10 Item 5— Narrative Description of the Business 5.1— General - Business Overview p. 11 p. 2 — Rogers Wireless pgs. 10-12 — Rogers Cable pgs. 16-19 — Rogers Media pgs. 25-26 — Employees p. 9 — Properties, Trademarks, Environmental and Other Matters p. 10 5.2— Risk Factors p. 11 Item 6— Dividends 6.1— Dividends p. 11 Item 7— Description ofCapital Structure 7.1— General Description of Capital Structure p. 11 7.2— Constraints pgs. 12-13 7.3— Ratings pgs. 13 Item 8— Market for Securities 8.1— Trading Price and Volume pgs. 13-14 8.2— Prior Sales p. 14 Item 9— Escrowed Securities p. 14 Item 10— Directors and Officers pgs. 14-18 Item 11— Promoters p. 18 Item 12— Legal Proceedings and Regulatory Actions pgs. 18 12.1— Legal Proceedings p. 18 12.2— Regulatory Actions p. 18 Item 13— Interest of Management and Others in Material Transactions p. 19 Item 14— Transfer Agents and Registrars p. 19 Item 15— Material Contracts p. 19 Item 16— Interests of Experts 16.1— Name of Experts p. 19 16.2— Interests of Experts p. 19 Item 17— Audit Committee 17.1— Audit Committee Mandate pgs. 19-23 17.2— Composition of the Audit Committee p. 23 17.3— Relevant Education and Experience p. 23 17.4— Reliance on Certain Exemptions p. 24 17.5— Reliance on the Exemption in Subsection 3.3(2) or Section 3.6 p. 24 17.6 — Reliance on Section 3.8 p. 24 17.7— Audit Committee Oversight p. 24 17.8— Pre-Approval Policies and Procedures pgs. 24 17.9— External Auditor Service Fee p. 24 Item 18— Additional Information 18.1— Additional Information p. 25 2 ITEM 3— CORPORATE STRUCTURE Item 3.1— Name and Incorporation Rogers Communications Inc. (“Rogers”, “RCI” or the “Company”) is a diversified public Canadian holding company. RCI has been amalgamated under the Business Corporations Act (British Columbia). The registered office is located at 2900-550 Burrard Street, Vancouver, British Columbia, V6C 0A3 and the head office is located at 333 Bloor Street East, Toronto, Ontario, M4W 1G9. In May 2003, the constating documents of RCI were changed to: (i) alter the Memorandum of the Company by cancelling all authorized but unissued Class A Voting shares (“Class A shares”) of the Company; and (ii) amend the Articles of the Company to provide that the directors may not attach any right to any series of preferred shares of the Company created after May 30, 2003 that entitles or would entitle the holder or holders of the shares of any such series to vote at any general meeting of the Company, and that the preferred shares of any such series shall have no right to vote at any such general meeting. In May 2004, the articles of the Company were amended (i) to provide that each holder of one or more Class A shares shall be entitled as such to fifty (50) votes in respect of each Class A share held; and (ii) to eliminate all series of Preferred shares except Series XXVII Preferred shares, Series XXX Preferred shares and Series XXXI Preferred shares. In December 2006, the articles of the Company were amended (i) to remove the par value on the Class B Non-Voting shares (“Class B shares”); and (ii) to increase the authorized capital of the Class A shares, in order to permit the subdivision of the Class A shares and Class B shares on a two-for-one basis. In September 2007, the articles of the Company were amended to create Series XXXIV Preferred shares, to be issued to Fido Solutions Inc., as consideration for the transfer of the Rogers Wireless Partnership units. For the purposes of this report, Rogers’ operations have been reported in the following segments as at December 31, 2007: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable” (formerly Cable & Telecom), which refers to our wholly-owned cable subsidiaries, including Rogers Cable Communications Inc. (“RCCI”). In January 2007, we completed a previously announced internal reorganization whereby the Cable and Internet and Rogers Home Phone segments were combined into one segment known as Cable Operations. As a result, beginning in 2007,Cable consists of the following segments: Cable Operations, Rogers Business Solutions and Rogers Retail. Comparative figures have been reclassified to conform to this new segment reporting; and • “Media”, which refers to our wholly owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns Rogers Sportsnet, a group of AM & FM Radio stations, OMNI television, The Biography Channel Canada, G4TechTV Canada and The Shopping Channel; Rogers Publishing; and Rogers Sports Entertainment, which owns the Toronto Blue Jays and the Rogers Centre. Media also holds ownership interests in entities involved in specialty TV content, TV production and broadcast sales. In addition, the operating results of Citytv are included in Media’s results of operations from the date of acquisition on October 31, 2007. Item 3.2— Intercorporate Relationships The following summary organization chart illustrates, as of March 1, 2008, the structure of the principal subsidiaries of RCI, and indicates the jurisdiction of organization of each entity shown. Summary operating data has also been provided as at December 31, 2007. 3 (*) Unless otherwise noted ownership is 100% with the exception of (i) 1 partnership unit of Rogers Wireless Partnership is held by Fido and 101,064,778 units are held by RCI and (ii) 1 partnership unit of Rogers Cable Partnership is held by RCI and 100,000,001 units are held by Rogers Cable Communications Inc. (1) Directly and indirectly Rogers Broadcasting Limited holds 100% of Rogers Sportsnet Inc. through its subsidiary Rogers Sports Group Inc. (2) During 2007, Rogers Cable Inc., Rogers Wireless Inc. and Rogers Wireless Communications Inc. amalgamated with Rogers Communications Inc. (3) Effective January 19, 2005, Microcell Solutions Inc. changed its name to Fido Solutions Inc.During 2007, Fido Inc. amalgamated with Fido Solutions Inc. and the continuing entity changed its name to Fido Solutions Inc. (4) Effective January 1, 2005, Blue Jays Holdco Inc. became a subsidiary of Rogers Media Inc. 4 WIRELESS • Wireless is Canada’s largest wireless voice and data communications service provider serving approximately 7.3 million retail voice and data customers as at December 31, 2007. • Wireless is Canada’s only national carrier operating on the world standard Global System for Mobile Communications (“GSM”) technology platform. Wireless’ GSM network provided coverage to approximately 94% of Canada’s population as at December 31, 2007. • Wireless’ products and services are marketed through a nationwide distribution network of over 13,250 dealer and retail locations, which includes approximately 3,250 locations selling subscriptions to service plans, handsets and prepaid cards and approximately 10,000 additional locations selling prepaid cards. CABLE • Cable is one of Canada’s largest providers of cable television and high-speed Internet access, and is also a facilities-based telecommunication alternative to the traditional telephone companies. • Cable owns and operates cable systems in Ontario, New Brunswick and Newfoundland and Labrador serving approximately 2.3million basic cable subscribers as at December 31, • Provides advanced digital cable service to approximately 1.5 million households as at December 31, 2007. • Provides residential High-speed Internet service to approximately1.5 million residential subscribers as at December 31, • Provides residential cable telephony services to approximately 656,000 subscribers in Ontario, New Brunswick and Newfoundland and Labrador as at December 31, 2007. • Provides residential circuit switched telephony services to approximately 334,000 subscribers across Canada as at December 31, 2007. • Rogers Retail segment operates a retail distribution chain which offers Rogers branded home entertainment and wireless products and services through 465 stores as at December 31, 2007. • An integrated communications solutions provider of local, long distance, toll free, enhanced voice, data and Internet Protocol services to businesses and governments across Canada. MEDIA • RogersPublishing produces approximately 78 consumer magazines and trade and professional publications and directories. • RogersBroadcasting comprises 52 radio stations across Canada, multicultural OMNI television stations, the five station Citytv television network, a specialty sports television service which provides regional sports programming across Canada (Rogers Sportsnet), Canada’s only nationally televised shopping service (The Shopping Channel), The Biography Channel Canada, and G4TechTV Canada • RogersBroadcasting holds a 50% interest in Dome Productions, a mobile production and distribution joint venture. Broadcasting holds interests in several Canadian specialty television services, including Viewer’s Choice Canada, Outdoor Life Network (OLN), and certain other minority interest investments. • In addition to more traditional delivery methods, the Media group also delivers content and conducts e-commerce over the Internet for many of the individual Rogers Broadcasting and Rogers Publishing properties. 5 • Blue Jays Holdco Inc. owns the Toronto Blue Jays Major League Baseball franchise and the Rogers Centre, the Blue Jays’ multi-purpose home stadium. ITEM 4— GENERAL DEVELOPMENT OF THE BUSINESS Item 4.1— Three Year History Recent Developments 2008 Year-to-Date
